DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 28 June 2022, is reviewed and entered. Claims 1-15 are amended, claims 16-19 are canceled, and claims 20-32 are added, leaving claims 1-15 and 20-32 pending. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive. The amendments overcome the 112 and 101 rejections which are withdrawn and raise new 112 and 101 rejections which are presented below. The amendments overcome the 102 rejections which are withdrawn and raise new 102 and 103 rejections which are presented below. Applicant’s arguments are drawn to newly added subject matter and are addressed in the new grounds of rejection below.

Drawings
The drawings were received on 28 June 2022.  These drawings are acceptable to enter, but do not overcome the objections set forth below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the plurality of pockets are formed on the ventral portion and the dorsal portion” (claim 1), a gap (claim 1), and the subject matter of claims 4 and 10 in combination with the subject matter of claim 1 (see the new matter rejection below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding “the plurality of pockets are formed on the ventral portion and the dorsal portion,” none of the figures show pockets, plural on both the ventral and the dorsal portion. Figures 1, 1A, 3, and 3A show a dorsal view only and figures 2, 3, and 3A show a ventral view only. Note that figures 3 and 3A show a dorsal OR ventral view, but not both. Figure 4A appears to show a relief zone only on the ventral portion. Figure 4 appears to show a relief zone only on a dorsal side (114) or lateral (121) aspects, but not also the ventral side. Note that Applicant distinguishes between relief zones on the dorsal, ventral, and lateral sides at least in para. 0044, such that relief zones on the lateral sides are not considered to be on the ventral or dorsal portions. Figure 5 shows the dorsal side only (para. 0044). Figure 6 shows relief zones on the dorsal and lateral sides but not also on the ventral sides. Figure 6A shows relief zones on the dorsal side only. Figures 10-12 show only one of the ventral or dorsal side (it is not clear from the discourse which side is shown in the figure), but does not show the other side such that it cannot be determined there are relief zones on both sides.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claims 4 and 10 in combination with the subject matter of claim 1. See the new matter rejection below.

Claim Objections
Claims 1, 20, and 32 are objected to because of the following informalities:  The second recitation of “the finger portions” in each respective claim should be amended to –each of the finger portions—for proper antecedent basis. Appropriate correction is required.
Claim 7 objected to because of the following informalities:  “and and”.  Appropriate correction is required.
Claim 32 objected to because of the following informalities:  insert “of” before –the finger portions—on page 8 fifth line from the end and page 11 line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The new matter in claims 4 and 10 stems from the newly added recitation “the plurality of pockets are formed on the ventral portion and the dorsal portion” in claim 1. This recitation is not supported by the figures, which only show relief zones on the ventral OR dorsal portion, but not both the ventral AND the dorsal portion. The disclosure does support relief zones 114 (para. 071), 115/ 115A (para. 050, 081), 120 (para. 080) may be on one or both the ventral and dorsal side. Therefore, claim 1 can only be referring to an embodiment comprising 114, 115, 115A, and/ or 120 (Figs 1, 1A, 2, 4A, 4, 5, 6, 11, and 12).
The new matter in claim 4 is “wherein at least one of the plurality of pockets has a shape selected from one of the group of ice-cream cone shaped, rod-shaped, dome shaped, elliptical or arcuate.” The disclosure has support for the relief zones 1010, 1012, and 1013 having the claimed shapes but not the relief zones of 114, 115, 115A, and/ or 120, which is the claimed embodiment as set forth in claim 1.
The new matter in claim 10 is “wherein at least one of the plurality of pockets has a ridge down a center of the hump shape to lower a profile of the pocket.” The disclosure has support for a ridge 111B on relief zone 111A as shown in fig 6A, but not the relief zones of 114, 115, 115A, and/ or 120, which is the claimed embodiment as set forth in claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the following recitation:
wherein an arrangement of the plurality of pockets  allows for a flow of the polymeric material in a liquid form past the pockets during dip molding formation of the glove to prevent collection of polymeric material about perimeters of the pockets and/or within the pockets 4Application No. 16/890,914 Amendment dated June 28 2022 Reply to Office Action of February to provide a substantially uniform thickness of the glove and the pockets along the perimeters of the pockets and/or within [throughout] the pockets.

First, it is unclear if “throughout” in the last line is part of the claim or not. It is underlined to indicate it is added and bracketed to indicate it is canceled. Is “throughout” added or canceled?
Second, it is not clear how this recitation relates to the disclosed invention. It appears from the disclosure that the invention is a polymeric glove having pockets. The glove is formed by providing a mold (“hand former”) and dipping that glove in liquid polymeric material which flows over humps in the mold (para. 077) and cures. When the cured polymeric material is removed from the mold, the result is glove with pockets in the areas corresponding to the humps in the mold. That is to say, the polymeric material in a liquid form flows past the humps of the mold and the result is pockets in the glove. Therefore, this recitation in claim 1 is unclear because it recites the polymeric material flows past the pockets to form the glove which is inconsistent with the disclosure, which recites the polymeric material flows past the humps to form the glove.
Claims 2-15 are rejected for depending from rejected claim 1.
Claims 2, 6, and 7 recite “relief zones,” plural.  There is insufficient antecedent basis for this limitation in the claims. These claims depend from claim 1 which recites “a relief zone” not plural relief zones.
Claim 6 recites the limitation "the relief zone" in the third to last line.  There is insufficient antecedent basis for this limitation in the claim. To which of the “relief zones” is “the relief zone” referring?
Claim 20 recites the limitation "the relief zone" in line 5. The claim has support for at least one relief zone. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "each of the raised areas" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 has support for a single raised area, not plural raised areas.
Claims 20, 30, and 31 recite the limitation "the at least one relief zones" and “the relief zone” throughout. All of these recitation should be amended to –the at least one relief zone—for proper antecedent basis.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21-31 are rejected for depending from rejected claim 20.
Claim 23 is rendered indefinite by the recitation “both the dorsal portion and/or ventral portion of the glove” because it is not clear if the relief zone is required to be on both the dorsal and ventral portions, or one or the other.
Claim 24 recites the limitation "the dorsal side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 is indefinite. It is not clear how this recitation relates to the disclosed invention. It appears from the disclosure that the invention is a polymeric glove having pockets. The glove is formed by providing a mold (“hand former”) and dipping that glove in liquid polymeric material which flows over humps in the mold (para. 077) and cures. When the cured polymeric material is removed from the mold, the result is glove with pockets in the areas corresponding to the humps in the mold. That is to say, the polymeric material in a liquid form flows past the humps of the mold and the result is pockets in the glove. Therefore, this recitation in claim 29 is unclear because it recites the polymeric material flows past the pockets to form the glove which is inconsistent with the disclosure, which recites the polymeric material flows past the humps to form the glove.
All of the claims are examined as best understood.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 20-32 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
	Claims 20, 23, and 24 recite the human anatomy “metacarpal bones.”
	Claim 21 recites the human anatomy “metacarpal bones” and “webbing areas adjacent to proximal phalanges.”
	Claim 22 recites the human anatomy “metacarpal bones” and “crotch areas between the fingers.”
Claim 25 recites the human anatomy “metacarpal bones” and “a long axis of the hand.”
Claim 30 recites the human anatomy “a width of the hand.”
Claim 32 recites the human anatomy “a long axis the finger portions.”

Claim Rejections - 35 USC § 102

Claim(s) 20-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 20180360143 A1, hereinafter, “Williams”).

As to claim 20, Williams discloses a glove (“glove,” title) formed by a substantially uniform thickness (“substantially” uniform, at least in portions), polymeric material (para. 0015 discloses, “polymeric gloves”), comprising;
a ventral portion, a dorsal portion, finger portions, and a thumb portion (para. 0024 discloses, “The polymeric glove 100 comprises a thumb 152, a plurality of fingers 154, 156, 158, 160, a palm region (not shown in this view), and a backhand region 164.”);
a top end at a wrist portion of the glove and a bottom end at a remote end of the finger portions (fig 1); and10Application No. 16/890,914 Amendment dated June 28 ,2022 Reply to Office Action of February  2022
at least one relief zone located between metacarpal bones (see annotated fig 1 below where Examiner has defined a relief zone, at least portions of which are located between metacarpal bones, Examiner notes that the term "zone" is very broad and merely means "an area or a region distinguished from adjacent parts by a distinctive feature or characteristic" (Defn. No. 1a of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) the relief zone comprising a raised area including a longitudinal axis extending substantially parallel to a long axis the finger portions (the raised area being defined by 170, Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), each of the raised areas having only flat or arched surfaces (fig 3), only smooth transitions between the relief zone and non-relief portions of the glove (see all figs), and only a smooth transition from one side of the relief zone to another side of the relief zone (see all figs) such that the at least one relief zone leaves a gap to leave room for motion of a hand/fingers before stretching occurs (capable of leaving a gap, depending on the size of the wearer’s fingers relative to the glove and intended to leave a gap).

    PNG
    media_image1.png
    800
    512
    media_image1.png
    Greyscale


As to claim 21, Williams discloses the glove of claim 20, wherein the at least one relief zone located between metacarpal bones extends into webbing areas adjacent to proximal phalanges (see the relief zone in annotated fig 1 above).  

As to claim 22, Williams discloses the glove of claim 20, wherein the at least one relief zone located between metacarpal bones extends from one side of the hand to the other through crotch areas between the fingers (see the relief zone in annotated fig 1 above).  

As to claim 23, Williams discloses the glove of claim 20, wherein the at least one relief zone located between metacarpal bones is on both the dorsal portion and/or ventral portion of the glove (as best understood, Williams discloses the relief zone is located between the metacarpal bones as shown in annotated fig 1 above and on the dorsal portion of the glove).  

As to claim 24, Williams discloses the glove of claim 20, wherein the at least one relief zone located between metacarpal bones is on only the dorsal side (see the relief zone in annotated fig 1 above).  

As to claim 25, Williams discloses the glove of claim 20, wherein the at least one relief zone located between metacarpal bones extends along an axis parallel to a long axis of the hand (see the relief zone in annotated fig 1 above).  

As to claim 26, Williams discloses the glove of claim 20, wherein the at least one relief zone includes at least one pocket for selectively receiving at least a portion of a hand therein (170).  

As to claim 27, Williams discloses the glove of claim 26, wherein the at least one relief zone is frusto-diamond shaped (see the relief zone in annotated fig 1 above).  

As to claim 28, Williams discloses the glove of claim 26, wherein the at least one pocket has a circumference extending completely around a perimeter of the pocket between the pocket and the glove (fig 3).  

As to claim 29, As best understood, Williams discloses the glove of claim 26, wherein an arrangement of the at least one pocket allows for a flow of the polymeric material in a liquid form past the pockets and/or within the pockets during dip molding formation of the glove to prevent collection of polymeric material about a perimeter of the pocket and/or within the pockets to provide a substantially uniform thickness of the glove and the pocket along the perimeter of the pocket and/or within the pockets (The recitation in claim 29 is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).).  
As to claim 30, Williams discloses the glove of claim 20, wherein the relief zones having a height in a direction adapted to be along a length of the hand (the height running between the wrist end and the finger tip end in fig 1) greater than a width of the relief zones in a lateral direction along a width of the hand (the relief zone being shown in annotated fig 1 above and the height of the relief zone is greater than the width).  

As to claim 31, Williams discloses the glove of claim 20, wherein the relief zones have a hump shape with a ridge down a center of the hump shape to lower a profile thereof (see a portion of fig 3 which is annotated below, where the “hump shape” is encircled by examiner and a ridge runs horizontally down a center of the hump shape).

    PNG
    media_image2.png
    176
    138
    media_image2.png
    Greyscale


As to claim 32, Williams discloses a glove (“glove,” title) formed by a substantially uniform thickness (“substantially” uniform, at least in portions), polymeric material (para. 0015 discloses, “polymeric gloves”), comprising;
a ventral portion, a dorsal portion, finger portions, and a thumb portion (para. 0024 discloses, “The polymeric glove 100 comprises a thumb 152, a plurality of fingers 154, 156, 158, 160, a palm region (not shown in this view), and a backhand region 164.”);
a top end at a wrist portion of the glove and a bottom end at a remote end of the finger portions (fig 1); and
at least one relief zone (see annotated fig 1 below, Examiner notes that the term "zone" is very broad and merely means "an area or a region distinguished from adjacent parts by a distinctive feature or characteristic" (Defn. No. 1a of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) comprising a raised area (defined by 170, Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)) including a longitudinal axis extending substantially parallel to a long axis the finger portions (fig 1), the raised area having only flat or arched surfaces (fig 3), only smooth transitions between the relief zone and non-relief portions of the glove (see all figs), and only a smooth transition from one side of the relief zone to another side of the relief zone (see all figs) such that the at least one relief zone leaves a gap to leave room for motion of a hand/fingers before stretching occurs (capable of leaving a gap, depending on the size of the wearer’s fingers relative to the glove and intended to leave a gap);
the at least one relief zone tapering from a direction nearest the top end continuously outward from a first width to a second width along a first portion of the length of the at least one relief zone and the relief zones are inwardly tapered along a second portion of the length of the relief zone (see annotated fig 1 below), wherein at least one relief zone has a hump shape with a ridge down a center of the hump shape to lower a profile thereof (see a portion of fig 3 which is annotated below, where the “hump shape” is encircled by examiner and a ridge runs horizontally down a center of the hump shape).

    PNG
    media_image1.png
    800
    512
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    176
    138
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20180360143 A1, hereinafter, “Williams”) in view of Seketa (US 5442816 A).

As to claim 1, Williams discloses a glove (“glove,” title) formed by a substantially uniform thickness (“substantially” uniform, at least in portions), polymeric material (para. 0015 discloses, “polymeric gloves”);
said glove having a palm/ ventral portion, a back/ dorsal portion, finger portions, and a thumb portion (para. 0024 discloses, “The polymeric glove 100 comprises a thumb 152, a plurality of fingers 154, 156, 158, 160, a palm region (not shown in this view), and a backhand region 164.”);
said glove having a top end at a wrist portion of the glove and a bottom end at a remote end of the finger portions (fig 1);
the glove having a plurality of pockets for selectively receiving at least a portion of a hand therein (170), each of the plurality of pockets includes a raised area defining a relief zone (170 is raised as shown in fig 1, see “relief zone” in annotated fig 1 below), wherein the plurality of pockets are formed on the ventral portion and the dorsal portion (Williams’ fig 1 shows the plurality of pockets formed on the dorsal portion, see the modification below regarding the ventral portion);
each of the plurality of pockets has only flat or arched surfaces (fig 3), only smooth transitions between the relief zone and non-relief portions of the glove (fig 3), and only a smooth transition from one side of the pocket to another side of the pocket (fig 3) such that each of the plurality of pockets leaves a gap to leave room for motion of a hand/fingers before stretching occurs (capable of leaving a gap, depending on the size of the wearer’s fingers relative to the glove and intended to leave a gap);
wherein an arrangement of the plurality of pockets allows for a flow of the polymeric material in a liquid form past the pockets during dip molding formation of the glove to prevent collection of polymeric material about perimeters of the pockets and/or within the pockets to provide a substantially uniform thickness of the glove and the pockets along the perimeters of the pockets and/or within [throughout] the pockets (capable of allowing).
Williams discloses the plurality of pockets formed on the dorsal portion, but not on the ventral portion and the dorsal portion.
Seketa teaches a similar glove (“Surgical glove,” title) including the glove having a plurality of pockets including a raised area defining a relief zone formed on the ventral and dorsal portions (figs 1-5c show a plurality of pockets including a raised area defining a relief zone formed on the ventral and dorsal portions at at least the joint areas of the fingers, and fig 5c in particular shows pockets 33, 37, and 41 on the ventral/ palm side, see also col 5 line 55-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide Williams’ plurality of pockets on the ventral portion of Williams’ glove as taught by Seketa, for the purpose of providing expansibility for flexing (Seketa col 2 line 60-65).

    PNG
    media_image1.png
    800
    512
    media_image1.png
    Greyscale

As to claim 2, Williams discloses the glove of claim 1, the relief zones having a height in a direction adapted to be along a length of the hand greater than a width of the relief zones in a lateral direction along a width of the hand (the relief zone being shown in annotated fig 1 above and the height of the relief zone is greater than the width).

As to claim 3, 5, and 8, Williams discloses at least one of the plurality of pockets has a frusto-diamond shape (see a portion of fig 3, annotated below to show how the pocket “is in the general shape of a diamond, where the points have been eliminated to provide a smooth transition from one side of the diamond to another,” as Applicant has defined “frusto-diamond” in para. 063 of the present specification).

    PNG
    media_image3.png
    460
    568
    media_image3.png
    Greyscale


As to claim 4, Williams discloses the glove of claim 2, wherein at least one of the plurality of pockets has a shape selected from one of the group of ice-cream cone shaped, rod-shaped (at least figs 1-3), dome shaped (at least figs 1-3), elliptical (at least figs 1-3) or arcuate (at least figs 1-3).

As to claim 6, Williams discloses the glove of claim 1, wherein at least one of the relief zones is tapered in a direction from nearest the top end continuously outward along a portion of the length of relief zone (see Williams’ annotated fig 1 above) to facilitate laminar flow of the polymeric material past the relief zone during formation of the glove to prevent pooling at or along the relief zone (The recitation “wherein the drip molding process causes the liquid form polymeric material to flow downwardly in a direction from the top end to the bottom end during formation; and said relief zone is tapered in a direction from nearest the top end continuously outward along a portion of the length of relief zone to facilitate laminar flow of the polymeric material past the relief zone during formation of the glove to prevent pooling at or along the relief zone” is a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).).  

As to claim 7, Williams discloses wherein at least one of the relief zones is tapered from a direction nearest the top end continuously outward from a first width to a second width along a first portion of the length of the relief zone; and and the relief zone is tapered inwardly from said the second width along a second portion of the length of the relief zone (see Williams’ annotated fig 1 above). 

As to claim 9, Williams discloses the glove of claim 7, wherein at least one of the plurality of pockets has a hump shape (at least figs 1-3).  

As to claim 10, Williams discloses the glove of claim 9, wherein at least one of the plurality of pockets has a ridge down a center of the hump shape (valley 172, which is the structural equivalent of the claimed groove according to para. 051 and fig 6A of the present specification, where a ridge is equivalent to a groove/ valley) to lower a profile of the pocket (capable of and lowering a profile).  

As to claim 11, Williams discloses the glove of claim 1, wherein the glove has a first stress line axis adapted to be along the bones of a finger (see a portion of fig 3 annotated below), and wherein at least one of the plurality of pockets is located along the first stress line axis (see a portion of fig 3 annotated below) to reduce stress of the glove along the finger when the finger is curled or moved laterally (capable of reducing stress).

    PNG
    media_image4.png
    257
    261
    media_image4.png
    Greyscale


As to claim 12, Williams discloses the glove of claim 1, wherein the glove has a first stress line axis adapted to be along the bones of a finger (see a portion of fig 1 annotated below), and wherein at least one of the plurality of pockets is located outside of the first stress line axis (see a portion of fig 1 annotated below) to reduce stress of the glove along the finger when the finger is curled or moved laterally (capable of reducing stress).  

    PNG
    media_image5.png
    317
    336
    media_image5.png
    Greyscale


As to claim 13, Williams discloses the glove of claim 7, wherein the plurality of pockets are adapted to receive one of the group of a finger, joint or knuckle of the hand therein (see at least fig 1).  

As to claim 14, Williams discloses the glove of claim 7, wherein a flexing of a hand wearing the glove causes at least one knuckle or joint to move relative to at least one of the plurality of pockets to allow the hand to bend without having to substantially stretch the glove (capable of moving).  

As to claim 15, Williams discloses the glove of claim 7, wherein at least one of the plurality of pockets has a hump shape having a top area of the pocket towards the wrist portion of the glove narrower at the top area of the pocket than a middle area of the pocket and contains convex areas opening towards the top end along the perimeter of at least one of the plurality of pockets facing the wrist portion of the glove that would cause pooling or turbulent flow of the polymeric material as is flows from the wrist portion past the pocket perimeters to the finger portion during formation of the glove (at least fig 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732